PER CURIAM.
Appellant failed to demonstrate reversible error, and therefore the cause is affirmed and remanded to the trial court with instructions to enter a final judgment for appellee, the amount of which should reflect a set-off of all monies earned by ap-pellee from the date of termination through January 31, 1980. In the event the parties are unable to stipulate to the amount of the set-off, the trial court is instructed to conduct an evidentiary hearing for that purpose.
DOWNEY, HERSEY and HURLEY, JJ., concur.